Vacated by Supreme Court, January 24, 2005




                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                               No. 03-4807
STEVEN LEON SHULL,
              Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-03-149)

                      Submitted: March 10, 2004

                       Decided: April 7, 2004

  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen III, Federal Public Defender, Gregory Davis, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Angela H. Miller,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                      UNITED STATES v. SHULL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Steven Leon Shull appeals from the 180-month sentence imposed
following his guilty plea to possession of a firearm after having been
convicted of a felony, in violation of 18 U.S.C.A. §§ 922(g)(1) &
924(e)(1) (West 2000 & Supp. 2003), and possession of a stolen fire-
arm, in violation of 18 U.S.C. §§ 922(j) & 924(a)(2) (2000). On
appeal, he challenges the constitutionality of the Armed Career Crimi-
nal Act, 18 U.S.C.A. § 924(e), as it is applied to him. Specifically,
Shull asserts that, in connection with a prior conviction in South Car-
olina for burglary, he was ordered to participate in a substance abuse
treatment program. However, no programs were available that could
accommodate Shull’s handicap and his medical conditions. Therefore,
the court removed this condition from his sentence. Shull argues that,
because he did not receive the treatment and rehabilitation, sentencing
him as an armed career criminal violates the Equal Protection Clause
of the Constitution. Finding no error in the application of this provi-
sion to Shull, we affirm.

   The Armed Career Criminal Act mandates a fifteen-year minimum
sentence for a defendant who violates 922(g) and has three prior con-
victions for a violent felony or serious drug offense committed on dif-
ferent occasions. 18 U.S.C.A. § 924(e). Congress intended this Act to
impose harsher penalties, and thereby "‘incapacitat[e] particular
repeat offenders, who it found were responsible for a large proportion
of crimes involving theft and violence.’" United States v. Presley, 52
F.3d 64, 68 (4th Cir. 1995) (quoting United States v. Hawkins, 811
F.2d 210, 216 (3d Cir. 1987) (citing to legislative history of predeces-
sor to the Armed Career Criminal Act)).

   Shull had five convictions in North Carolina for breaking and
entering, which were committed on different occasions. These
offenses alone qualify Shull for sentencing as an armed career crimi-
                       UNITED STATES v. SHULL                         3
nal. Shull subsequently was convicted of the burglary offenses for
which he was initially directed to participate in drug treatment, but,
due to the inability of the facilities to accommodate his disabilities,
this condition was eliminated from his sentence. Disregarding these
burglary offenses, Shull would still meet the definition of an armed
career criminal due to his North Carolina breaking and entering con-
victions. Thus, we find that his argument that the justice system failed
him by not providing treatment after his sixth and seventh convictions
does not take him outside the definition of an armed career criminal
as a repeat offender. Rather, he is precisely the type of offender for
whom Congress intended the mandatory minimum sentence
expressed in § 924(e). Notably, there is no requirement that a defen-
dant participate in a treatment program prior to being sentenced as an
armed career criminal. See 18 U.S.C.A. § 924(e).

   Accordingly, we affirm Shull’s sentence. See generally Presley, 52
F.3d at 68 (rejecting argument that § 924(e) violates the Equal Protec-
tion Clause). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED